Citation Nr: 0411822	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  02-08 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD) from 50 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from November 1969 to 
January 1973. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which granted the veteran an increased rating for 
his PTSD to 50 percent disabling.


FINDINGS OF FACT

1.  The veteran's PTSD is productive of occupation and social 
impairment due to such symptoms as suicidal ideation and 
difficulty in adapting to stressful circumstances, and 
inability to establish and maintain effective relationships.  

2.  The veteran's PTSD is productive of occupational and 
social impairment; however, there is not total occupational 
and social impairment due to gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.


CONCLUSION OF LAW

The criteria for the assignment of a 70 percent schedular 
evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(b) (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Treatment records were submitted from the Federal Medical 
Center, in Rochester, Minnesota, for 1999.  They show that 
the veteran received medication during this time period.

A treatment summary update was submitted from the Fresno Vet 
Center dated June 2000.  It was noted that the veteran was 
receiving medication for his PTSD.  He reported a history of 
rage and anger; flashbacks; intrusive thoughts; emotional 
numbing; sleep problems; memory and concentration problems; 
avoidance and isolation; irritability; avoidance of crowds; 
hyperalertness; as well as depression and anxiety.  He was 
diagnosed with PTSD, chronic, and assigned a GAF of 38 for 
impaired judgment and suicidal ideations.
 
The veteran underwent a VA examination in October 2000.  It 
was noted that he was unemployed as a traveling welder, 
meaning he went wherever the work was.  He described panic 
attacks once a week.  He stated that he had problems getting 
close to people.  He described difficulty experiencing 
pleasure, or enjoying life.  He had no hobbies, and no 
relationships.  He stated that he was able to sleep well at 
night.  He described feeling paranoia.  He denied any 
psychotic thinking such as hearing voices, and denied any 
thought broadcasting, thought insertion, or thought 
withdrawal.  The veteran had been clean and sober since 1995, 
primarily in part to his being incarcerated.  His speech was 
underproductive, though there were slight degrees of latency.  
The rate, volume, rhythm, and prosody of speech appeared 
within normal limits.  His thought flow was minimally 
circumstantial, since he answered only direct questions.  
There was no looseness of association or derailment that was 
noted.  He described his mood as nervous and anxious.  His 
thought content was referential, but non-grandiose.  He 
appeared somewhat paranoid, but denied any intent to hurt 
himself or anyone else.  He denied any auditory or visual 
hallucinations, thought broadcasting, thought insertion, or 
thought withdrawal.  He was oriented to person, place, time, 
and situation.  There was no serious cognitive deficit though 
the veteran had some difficulty recalling three items after 
five minutes.  Abstract thinking showed very good 
interpretation.  Diagnosis was PTSD; polysubstance dependency 
in remission since 1995; and history of adult antisocial 
behavior.  The veteran's GAF was 55-58, indicating that he 
had moderate symptoms resulting in moderate difficulties 
socially, occupationally, and psychologically.  

The veteran underwent a compensation and pension examination 
in March 2002.  He complained of sleepwalking, hypertension, 
and depression.  He was not able to deal with people.  He was 
not sleeping well, and had memory loss.  The examiner noted 
that the veteran got angry, irritable, and got anxiety and 
occasional panic attacks.  At the VA, the veteran received 
Trazodone, and also antihypertensive medications.  He had not 
used alcohol since 1995.  He got panic attacks every day.  He 
did not socialize with people.  He became hypervigilant, and 
got a startle response.  He had been married two times.  
After the military, he had numerous jobs, working as a 
mechanic, doing welding, and being a laborer.  He now works 
and builds tanks for a tank company.  Examination showed that 
the veteran was anxious.  He stated that he was tense and 
nervous.  His affect was normal and appropriate.  He had no 
suicidal or homicidal tendencies.  He had no thought 
disorder.  he had no auditory/visual hallucinations.  He had 
paranoid delusions.  He felt he was under surveillance all 
the time.  He was oriented to day, date, month, and year.  He 
knew the place.  He knew the name of the president, and past 
presidents.  He could remember 2 of 3 objects after 5 
minutes, but his recent memory was poor, in that he could not 
remember what he had for dinner.  His remote memory was good.  
Concentration by serial sevens was good.  His insight was 
described as nil.  His judgment was good, in that he answered 
appropriately to judgment questions.  His abstract thinking 
was fair in that he was able to interpret the proverbs well.   
Diagnosis was PTSD, chronic, moderate, with a current GAF 
between 41-50.  The examiner concluded that the veteran's 
symptoms (flashbacks, nightmares, insomnia, depression, 
anger, irritability) all caused some impairment in his 
occupational, social, and interpersonal functioning.  

At the veteran's June 2003 Travel Board hearing, he testified 
that he worked by himself for the most part as a welder.  He 
testified that he did not socialize much, and that it was 
mostly he and his wife.  


Compliance with the Veterans Claims Assistance Act of 2000

As a preliminary matter, on November 9, 2000, the VCAA, was 
enacted. Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Among other things, the 
VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty to 
notify claimants and their representatives of any information 
that is necessary to substantiate the claim for benefits.  
The VCAA also created 38 U.S.C.A. § 5103A, which codifies 
VA's duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

In October 2001 the RO sent the appellant a VCAA letter.  In 
said letter, the RO asked the appellant to tell it about any 
additional evidence he wanted obtained, and informed the 
veteran of the information and evidence not of record that 
was necessary to substantiate the claim.  The letter told the 
appellant that the RO was required to make reasonable efforts 
in obtaining relevant records.  Throughout the appeal and in 
the VCAA letter, the appellant has been asked to provide VA 
with information about other evidence that might be 
available, and was told VA would assist him in obtaining 
additional evidence (such as private medical reports and 
reports from federal agencies).  In short, the RO has 
informed the appellant which information and evidence that 
the appellant was to provide to VA and which information and 
evidence that the VA would attempt to obtain on behalf of the 
appellant.    38 C.F.R. § 3.159 (b) (2002); Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).  

It is pointed out that the Court of Appeals for Veterans 
Claims (Court) recently held that under 38 U.S.C.A. § 5103 
(a), a claimant must be given notice of the matters specified 
in that statute as well as under 38 C.F.R. § 3.159 prior 
(emphasis added) to the initial unfavorable decision of the 
agency of original jurisdiction.   See Pelegrini v. Principi, 
17 Vet.App. 412 (2004).  However, it is also pointed out that 
in the Pelegrini decision, the Court implicitly determined 
that such notice was not necessary if it could be shown that 
lack of such notice was not prejudicial to the appellant.  

In this instance, even though the appellant was not provided 
the aforementioned notice prior to the initial decision in 
January 2001, it is determined that he is not prejudiced by 
such failure.  In addition to the October 2001 letter, VA has 
also asked the veteran about where and by whom he was treated 
for his PTSD on other occasions.  Specifically, at his June 
2003 hearing, the veteran clarified that he had not sought 
treatment for his PTSD, but only went to the VA Medical 
Center to have his prescriptions refilled.  There are no 
outstanding records to obtain.  Therefore, for the 
aforementioned reasons, it is determined that the veteran was 
not prejudiced by the timing of the notices contained in the 
October 2001 VCAA letter.  Bernard v. Brown, 4 Vet.App. 384 
(1993).  Also, for the aforementioned reasons, even though 
the RO never sent a letter specifically requesting that "the 
claimant provide any evidence in the claimant's possession 
that pertains to his claim" (as required by 38 C.F.R. 
§ 3.159 (b)), it is determined that the veteran is not 
prejudiced by such failure.  

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
He was afforded a VA examination in October 2000, and a fee-
basis examination in March 2002 for the purpose of 
determining the severity of his PTSD.  38 C.F.R. § 3.159 (4).  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.  In short, the requirements 
under the VCAA have been met.  


Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002).  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2 (2003), where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

The veteran's service-connected PTSD is currently evaluated 
as 50 percent disabling under the provisions of Diagnostic 
Code 9411 of the Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.130 (2002).  As the veteran's claim was received in April 
2000, the regulations pertaining to rating psychiatric 
disabilities as revised effective from November 7, 1996 are 
for application in this case.  The revised regulations are 
cited, in pertinent part, below:

The new general rating formula for mental disorders to 
include PTSD, under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective November 7, 1996, are as follows:

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

According to the Fourth Volume of the Diagnostic and 
Statistical Manual (DSM-IV), a GAF score of between 51 and 60 
means that the veteran has either moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  A GAF score of between 41 and 50 means that the 
veteran has either serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of between 31 and 40 means that the veteran has some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.

The veteran does not meet all of the criteria for a 70 
percent rating.  For example, the evidence does not show 
obsessional rituals which interfere with routine activities, 
illogical speech, impaired impulse control (such as 
unprovoked irritability with periods of violence), spatial 
disorientation, or neglect of personal appearance and 
hygiene.  

However, the examiner from the Fresno Vet Center commented in 
June 2000 that the veteran had suicidal ideation, and the 
veteran stated at his March 2002 examination that he had 
panic attacks every day.  Also, while the examiner at the 
veteran's October 2000 VA examination assigned the veteran a 
GAF score of between 55-58, the veteran was assigned a GAF 
score of 38 from the Fresno Vet Center, and a GAF score of 
between 41-50 at the March 2002 examination.  As noted above, 
a GAF score of between 41 and 50 means that the veteran has 
either serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  

Also, the evidence shows that while the veteran is working, 
it is in a job that does not require much interaction with 
other people, and he does not interact with other people 
socially except for his wife.  With these findings, along 
with the veteran's GAF scores, the veteran is deemed to have 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting), and an inability to establish 
and maintain effective relationships.  Accordingly, pursuant 
to 38 U.S.C.A. § 5107 (b), the evidence shows that when the 
veteran is granted the benefit of the doubt, his 
manifestations approximate the criteria for a 70 percent 
rating for PTSD.  

Regarding the criteria for a 100 percent rating, the veteran 
does not meet these criteria.  Regarding gross impairment in 
thought processes or communication, the examiner at the 
October 2000 VA examination stated that there was no serious 
cognitive deficit, and the examiner at the March 2002 
examination stated that the veteran had no thought disorder.  
Regarding persistent delusions or hallucinations, the veteran 
denied any auditory or visual hallucinations at his October 
2000 VA examination.  Although the examiner at the March 2002 
examination stated that the veteran had paranoid delusions, 
the veteran had no auditory/visual hallucinations.  Regarding 
being a persistent danger of hurting himself or others, it is 
noted that when the veteran was seen at the Fresno Vet Center 
in June 2000, the examiner stated that the veteran had 
suicidal ideation.  However, at the October 2000 VA 
examination, the veteran denied any intent to hurt himself or 
anyone else.  At the March 2002 examination, the examiner 
noted that the veteran did not have any suicidal or homicidal 
tendencies.  

Regarding disorientation to time or place, he was oriented to 
time and place at his October 2000 VA examination, and was 
oriented to day, date, month, and year, as well as place at 
his March 2002 examination.  Regarding memory loss, the 
evidence does show some memory loss, in that at his March 
2002 examination, he could not remember what he had for 
dinner.  However, his remote memory was good, and the 
evidence does not show memory loss to the degree that there 
was memory loss for names of close relatives, own occupation, 
or own name.  Also, the evidence does not show grossly 
inappropriate behavior, or intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene).  Accordingly, the totality of the evidence 
is against a finding of a 100 percent rating for PTSD

Based on the foregoing, the veteran's rating for his PTSD is 
increased to 70 percent.  38 C.F.R. § §4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2003).  This case does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b).  The evidence does not show that the veteran has 
had frequent periods of hospitalization, or marked 
interference with employment.  There are no unusual 
manifestations regarding the veteran's disability.  



ORDER

Entitlement to an increased rating for PTSD to 70 percent is 
granted.  





________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



